In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Queens County, dated February 24, 1978, which inter alia, (1) fixed arrears at $27,920 and (2) denied the appellant’s motion for a downward modification of his support obligations. Order afirmed, without costs or disbursements. We note only that the Family Court’s finding, that petitioner’s daughter Roseanne was a fully matriculated student, was extraneous to the issues presented to that *800court. Roseanne’s educational status will become relevant only when she reaches the age of 21. When and if that question is litigated, the Family Court’s finding should not be given collateral estoppel effect. Martuscello, J. P., Titone, Shapiro and O’Connor, JJ., concur.